DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the wherein an area of said first sub-protective film is larger than an area of the corresponding flexible OLED display panel in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 12, 13, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3.  Claim 3 recites the limitation "a corresponding one of said plurality of flexible OLED display panel" in the last line of the claim language.  

It is unclear to the examiner as to whether these are the same claim limitation or if they are different claim limitations.
Claims 4, 12, 13, 17, 18 are rejected for dependence upon a 112(b) rejected instance claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 8, 11-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun et al (U.S. 2014/0061610).

Regarding claim 1. Mun et al discloses a motherboard structure of a flexible OLED display panel, comprising:

a flexible OLED motherboard (FIG. 8, item 30), said flexible OLED motherboard (FIG. 8, item 30) being disposed on said first surface (FIG. 8, item 20, top surface), said flexible OLED motherboard (FIG. 8, item 30) comprising a plurality of flexible OLED display panels (FIG. 8, item 1000) arranged at intervals from each other; and
a first protective film (FIG. 8, item 11), said first protective film (FIG. 8, item 11) being disposed on said second surface (FIG. 8, item 20, bottom surface);
wherein a projection of said first protective film (FIG. 8, item 20) on said flexible OLED motherboard (FIG. 8, item 30) covers each of said plurality of flexible OLED display panels (FIG. 8, item 1000) and said first protective film (FIG. 8, item 11) comprises a plurality of first sub-protective films (FIG. 8, items 11 of item 1000) arranged at intervals from each other (FIG. 8, plurality of items 1000 at intervals), and each of said plurality of first sub-protective films (FIG. 8, items 11 of item 1000) corresponds to a corresponding one of said plurality of flexible OLED display panels (FIG. 8, item 1000).

Regarding claim 3. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.
Mun et al further discloses wherein an area of each of said plurality of first sub-protective films (FIG. 8, items 11 of item 1000) is larger than an area ([0006], i.e. a 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 4. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 3 above.
Mun et al further discloses wherein said second surface (FIG. 8, item 20, bottom surface) is provided with a cutting line (FIG. 8, item 2), and said cutting line (FIG. 8, item 2) is exposed from said second surface (FIG. 8, item 20, bottom surface).

Regarding claim 7. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.


Regarding claim 8. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.
Mun et al further discloses wherein a material of said first protective film is polyethylene terephthalate ([0072], i.e. The film 11 can include polyethylene terephthalate (PET)).

Regarding claims 11, 12 and 13. Mun et al in view of CAI discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claims 1, 3, and 4 above.
Mun et al further discloses wherein a thickness of said first protective film is between 30 micrometers and 50 micrometers ([0073] The carrier film 11 can be 25 um to 300 um thick).

Regarding claims 16, 17, and 18. Mun et al in view of CAI discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claims 1, 3 and 4 above.
Mun et al further discloses wherein a material of said first protective film is polyethylene terephthalate ([0072], i.e. The film 11 can include polyethylene terephthalate (PET)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al (U.S. 2014/0061610) as applied to claim 1 above, and further in view of CAI (CN 107731887 A) with US 2019/0386066 as english translation).

Regarding claim 5. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.
Mun et al further discloses wherein said flexible OLED motherboard (FIG. 8, item 30) comprises:
an encapsulation layer (FIG. 8, item 40), which are sequentially laminated on said first surface (FIG. 8, item 20, top surface).
Mun et al fails to explicitly disclose a flexible substrate, a thin film transistor array layer, an anode layer, an organic light emitting layer, a cathode layer which are sequentially laminated on said first surface.
However, CAI teaches a flexible substrate, a thin film transistor array layer, an anode layer, an organic light emitting layer, a cathode layer which are sequentially laminated on said first surface ([0038], i.e. Wherein FIG. 2b exemplarily shows a cross-sectional view of one of the flexible OLED display panel 20, which comprises the flexible substrate 21 and an OLED display unit 22 formed on the flexible substrate 21, and the OLED display unit 22, comprises a thin-film transistor array layer 221, an anode layer 222, an organic light-emitting layer 223, a cathode layer 224 and so on, sequentially formed on the flexible substrate 21).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the motherboard structure of a flexible OLED display panel as disclosed in Mun et al with the flexible substrate, a thin film transistor array layer, an anode layer, an organic light emitting layer, a cathode layer which are sequentially laminated on said 

Regarding claim 6. Mun et al in view of Cai discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.
Mun et al further discloses wherein a second protective film (FIG. 8, item 50) is further disposed on said flexible OLED motherboard (FIG. 8, item 30), and said second protective film (FIG. 8, item 50) covers said flexible OLED motherboard (FIG. 8, item 30).

 Regarding claims 14 and 15. Mun et al in view of CAI discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claims 5 and 6 above.
Mun et al further discloses wherein a thickness of said first protective film is between 30 micrometers and 50 micrometers ([0073] The carrier film 11 can be 25 um to 300 um thick).

Regarding claims 19 and 20. Mun et al in view of CAI discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claims 5 and 6 above.
Mun et al further discloses wherein a material of said first protective film is polyethylene terephthalate ([0072], i.e. The film 11 can include polyethylene terephthalate (PET)).

Response to Remarks
Applicant’s submission of the new title “FLEXIBLE OLED DISPLAY PANEL AND MOTHERBOARD STRUCTURE” has obviated the objection to the Specification.
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.

Regarding drawings objections.  Applicant argues:
Because the “wherein an area of said first sub-protective film is larger than an area
of the corresponding flexible OLED display panel” recited in claim 3 is amended to
“wherein an area of each of said plurality of first sub-protective films is larger than an
area of a corresponding one of said plurality of flexible OLED display panels”, FIG. 1
actually already illustrates that “an area of each of said plurality of first sub-protective
films 103 is larger than an area of a corresponding one of said plurality of flexible OLED display panels 1021”.

Applicant is arguing that item 103 is in figure 1.  However, item 103 is in figure 2, and item 1021 is in figure 1.  It is unclear how applicant is equating the sizes of item 103 in figure 2 to item 1021 in figure 1 when no correlation can be made from these separate item in two different figures that aren’t in both figures.  Examiner cannot 
Objections maintained.
Regarding 112 rejections of claim 1 and claim 2.  Applicant’s amendment of claims 1 and 2 have obviated the 112 rejections of claims 1 and 2.
Regarding 112 rejection of claim 3.  Applicant’s amendment of claim 3 has introduced a new 112(b) rejection of claim 3 as stated in the rejection above.

Regarding 102 rejection of claim 1.  Applicant argues:
First, the organic light emitting device disclosed in Mun et al. does not comprise
a support substrate disclosed in amended claim 1. The substrate 20 disclosed in Mun et al. is not equivalent to the support substrate disclosed in amended claim 1.
The support substrate disclosed in amended claim 1 is disposed under a flexible
OLED motherboard for carrying the flexible OLED motherboard. As shown in FIG.
1 of the present application, the flexible OLED motherboard 102 comprises a flexible
substrate 112, a thin film transistor array layer 122, an anode layer 132, an organic
light-emitting layer 142, a cathode layer 152, and an encapsulation layer 162.
However, substrate 20 in FIG. 8 of Mun et al. is not for carrying a flexible OLED
motherboard, as the substrate 20 itself may be a flexible substrate ([0023]), and an organic light emitting element 30 is formed on the substrate 20.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the flexible OLED motherboard 102 comprises a flexible substrate 112, a thin film transistor array layer 122, an anode layer 132, an organic light-emitting layer 142, a cathode layer 152, and an encapsulation layer 162) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant is further arguing a function of the support substrate however, applicant’s claim merely states a support substrate, said support substrate comprising a first surface and a second surface.
Applicant’s arguments are not persuasive.

Applicant further argues:
Further, Mun et al. fail to disclose the feature “said first protective film
comprises a plurality of first sub-protective films arranged at intervals from each
other, and each of said plurality of first sub-protective films corresponds to a
corresponding one of said plurality of flexible OLED display panels” as disclosed in
amended claim 1. Mun et al. discloses a bottom protecting film 10 attached to a bottom of the substrate 20, and the bottom protecting film 10 includes a first electricity removing layer 13 configured to remove static electricity. The bottom protecting film 10 disclosed by Mun et al. is an integral structure, that is, the bottom protecting film 10 does not comprise a plurality of sub-structures (sub-protective films) arranged at intervals from each other. The function of the bottom protecting film 10 is to prevent or reduce the likelihood of a drive problem caused by a change of the characteristic of the thin film transistor of the organic light emitting device caused by the static electricity generated when the support substrate is detached from the substrate [0153]. However, the function of the first protective film disclosed in amended claim 1 is to prevent the support substrate from being scratched during a substrate transfer process, thereby improving the production efficiency and reducing the production cost [0004]. Thus, the structure and function of the bottom protecting film disclosed in Mun et al. are different from those of the first protective film disclosed in amended claim 1.

Applicant is arguing the additional items of Mun et al, However, applicant’s claim language does not preclude additional unrecited elements.
Applicant is arguing items not used in Mun.  Applicant is silent as to mapping of item 11 of Mun that was used in the rejections.  Item 11 of Mun et al [0072], i.e. The film 11 can include polyethylene terephthalate (PET)) is made of the same materials as applicant’s protective film.


Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawata et al (U.S. 2018/0007789) discloses a support substrate (FIG. 2, item 5) with a flexible substrate (FIG. 2, item 10) and a protective film (FIG. 2, item PF) on opposite sides of the support substrate (FIG.2, item 5)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.E.B./           Examiner, Art Unit 2815         

/NILUFA RAHIM/           Primary Examiner, Art Unit 2893